Case 1:19-cr-00382-AKH Documen t57 Filed 12/17/20 Page 1 of 2

Case 1:19-cr-00382-AKH Document 56 Filed 12/16/20 Page 1 of 2

GEORGE D. MURPHY, JR.

ATTORNEY AT LAW

1001 FANNIN STREET, SUITE 2450
HOUSTON, TEXAS 77002

BOARD CERTIFIED-CRIMINAL LAW
TEXAS BOARD OF LEGAL SPECIALIZATION

December 16, 2020

  

TELEPHONE 713.658.1960
george@georgemurphylawyer.com

 

Honorable Alvin K. Hellerstein fl non, 1&. 2e 26 af 1/0. , . Abbe
United States District Judge Uf Sake « all +ake pae cam Stet
United States District Court, t inal ‘ C 3 scale ay yo ps Lb Mit
Southern District of New York @O2! & 4. °° py" a ao 3

500 Pearl Street, Room 1050 nN Fhe NAO © } Wa >

New York, New York 10007-1312 Yu . y ea ae

 

Dear Judge Hellerstein:

I write to request an adjournment of the final pretria

l conference date and jury

trial date in Mr. Smothermon’s case. The final pretrial conference is currently set
for March 3, 2021, and the trial is set for March 8, 2021. I have conferred with

Assistant United States Attorney Katherine Reilly, and

the Government has no

objection to the adjournment. The parties respectfully request that both dates be

rescheduled to a date in October, 2021.

The pandemic has significantly impeded counsel’s ability to have in-person
meetings with Mr. Smothermon — Mr. Smothermon cares for infirm parents and a
child with physical challenges — and other witnesses. As a result, effective trial
preparation is nearly impossible. The ongoing pandemic poses continued obstacles
to effective trial preparation, the conduct of a jury trial, and to the logistics involved

in Mr. Smothermon, his family, the defense team and

witnesses traveling from

Houston, Texas. Therefore, it seems prudent to both the defense and the government

to adjourn the current trial dates until November, 2021.

In the event that the Court does reschedule the tr

 

jal date in this case, Mr.

Smothermon agrees to the exclusion of time under the Speedy Trial Act (“STA”),

 
ase 1:19-cr-00382-AKH Document 57 Filed 12/17/20 Page 2 of 2

Case 1:19-cr-00382-AKH Document 56 Filed 12/16/20 Page 2 of 2

18 U.S.C. § 3161(h)(7)(A), from March 8, 2021, until the new trial date set by the
Court. The interests of justice served by the scheduling of a November, 2021 trial
date outweigh the interests of the defendant and the public in a speedy trial in light
of the COVID-19 pandemic, the limitations on the conduct of jury trials, and the
ability to effectively prepare for jury trials.

 

Accordingly, as set forth above, the parties respectfully request that the Court
adjourn the final pre-trial conference scheduled for March 3, 2021, schedule a trial
in this matter for October, 2021, and exclude time under the Speedy Trial Act from
March 8, 2021, until the new trial date.

Sincerely,

George D. Murphy, Jr.

 
